  Case 1:20-cv-07944-RMB Document 5 Filed 07/23/20 Page 1 of 3 PageID: 45


NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

AKEEM GUMBS,                        :      CIV. NO. 20-7944 (RMB)
                                    :
                Petitioner          :
                                    :
     v.                             :      MEMORANDUM AND ORDER
                                    :
WARDEN DAVID ORTIZ,                 :
                                    :
                Respondent          :

BUMB, District Judge

     Petitioner Akeem Gumbs, a prisoner confined in the Federal

Correctional Institution in Fort Dix, New Jersey, filed a petition

for writ of habeas corpus under 28 U.S.C. § 2241, seeking dismissal

of what appears to be an inactive case in the District Court of

the Virgin Islands, Action No. 3:11-MJ-00031. (Pet., Dkt. No. 1.)

Petitioner   characterizes    his       request   as   a   pre-trial   motion.

Petitioner has now submitted an application to proceed in forma

pauperis but he did not submit the certified inmate trust account

statement required by 28 U.S.C. § 1915(a)(2). (IFP App., Dkt. No.

4.) Instead, Petitioner alleges that an official refused to sign

the certification.

     Before the Court will accept Petitioner’s allegation that an

official refused to provide a certified trust account statement,

Petitioner must submit an affidavit to the Court stating the name

of the prison official whom he asked to provide a certified copy
  Case 1:20-cv-07944-RMB Document 5 Filed 07/23/20 Page 2 of 3 PageID: 46


of his inmate trust account statement, when he made the request,

and what the prison official said or did in response to the request.

      Petitioner should also be advised that upon payment of the

filing fee or if the Court grants Petitioner’s request for IFP

status, the Court must screen his petition pursuant to Rule 4 of

the   Rules    Governing   Section    2254     Cases   in   the   United    States

District Courts, applicable to Section 2241 cases under Rule 1,

scope of the Rules. Pursuant to Rule 4, the Court would dismiss

this action because federal habeas corpus does not lie to challenge

federal criminal charges that have not resulted in the petitioner’s

custody under the authority of the United States. See generally 28

U.S.C. § 2241(c)(3).

      IT IS on this 22nd day of July 2020,

      ORDERED that the Clerk of the Court shall administratively

terminate this case without filing the petition; Petitioner is

informed that administrative termination is not a “dismissal”; and

it is further

      ORDERED that the Clerk of the Court shall send Petitioner a

blank   form    “Affidavit    of     Poverty    and    Certification       (HABEAS

CORPUS)” DNJ-Pro Se-007-B-(Rev. 09/09); and it is further

      ORDERED that if Petitioner wishes to reopen this case, he

shall so notify the Court, in writing addressed to the Clerk of

the Court, Mitchell H. Cohen Building & U.S. Courthouse, 4th &

Cooper Streets, Room 1050, Camden, NJ 08101, within 30 days of the

date of entry of this Order; Petitioner’s writing shall include

                                        2
  Case 1:20-cv-07944-RMB Document 5 Filed 07/23/20 Page 3 of 3 PageID: 47


either (1) a complete, signed in forma pauperis application or (2)

the $5.00 filing fee or (3) an affidavit concerning Petitioner’s

request for a certified copy of his inmate trust account statement;

and it is further

     ORDERED that upon receipt of such writing from Petitioner

within the time allotted by this Court, the Clerk of the Court

will be directed to reopen this case, subject to screening and

possible dismissal under Habeas Rule 4; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.


                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge




                                    3
